Citation Nr: 1808677	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected pleural asbestosis (pleural plaques). 

2. Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 25, 2016, and a rating greater than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to April 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2014 rating decision continued the initial noncompensable rating assigned to the Veteran's pleural asbestosis.  The March 2016 rating decision granted service connection for PTSD and assigned the same an initial 30 percent rating.  

In May 2017, the Board remanded the claim on appeal for additional development. The claims file has been returned to the Board for consideration

By a November 2017 rating decision of a Decision Review Officer (DRO), a 70 rating was assigned to the Veteran's PTSD, effective July 25, 2016.

By a January 2018 letter, the RO informed the Veteran that his May 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative, was incomplete, as it was not properly signed by the private attorney and his appointment of such was not valid.  The RO informed the Veteran that his prior authorization, a November 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative of a State Service Organization, was thus still in effect. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On December 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal, the issues of entitlement to increased initial ratings for service-connected pleural asbestosis and PTSD, is requested.

CONCLUSION OF LAW

The criteria for withdrawal of this appeal, the issues of entitlement to increased initial ratings for service-connected pleural asbestosis and PTSD, by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, upon receipt of the November 2017 supplemental statement of the case (SSOC) wherein the RO readjudicated the increased initial rating claims on appeal, considering the November 2017 DRO decision granting a 70 percent rating for service-connected PTSD, effective July 25, 2016, the Veteran submitted an Appeals Satisfaction Notice, received by VA on December 7, 2017.  The notice indicates that the Veteran asserted that he received recent correspondence regarding a decision to grant one or more issues on appeal and he was thus satisfied and wished to withdraw any remaining issues that had been remanded for further development, here, issues of entitlement to increased initial ratings for service-connected pleural asbestosis and PTSD.  The notice indicates that the Veteran asserted that he was asking to withdraw any remaining issue contained in any recent Board remand and was asking the RO to discontinue further development.




(Considered the next page)
Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for service-connected pleural asbestosis (pleural plaques) is dismissed. 

The appeal of the issue of entitlement to an initial rating greater than 30 percent for service-connected PTSD prior to July 25, 2016, and a rating greater than 70 percent thereafter, is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


